Citation Nr: 1746616	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-33 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the right upper extremity status post decompression of right ulnar nerve and carpal tunnel release.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and M.A., observer


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      rating decision from the Department of Veterans Affairs (VA) Regional Office in       (RO), which denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the right upper extremity status post decompression of right ulnar nerve and carpal tunnel release.

The Veteran testified before the undersigned Veterans Law Judge in an April 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All medical opinions provided must also be adequately supported by an analysis that the Board can consider and weight against any contrary opinions of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was afforded a VA examination in connection with his claim to compensation under 38 U.S.C.A. § 1151 in November 2011, in which the VA examiner opined that it was more likely that the Veteran's right hand and arm injury was unrelated to VA medical treatment.  The VA examiner also indicated that he did not find any carelessness, negligence on VA's part.  However, the VA examiner did not provide any supporting rationale for his opinions.  Additionally, in an April 2017 videoconference hearing, the Veteran testified that his additional disability included weakness of the right elbow and atrophy of the right arm.  Therefore, the Board finds that a remand for a VA examination is necessary to address the Veteran's current symptoms and for new opinions supported by adequate, supporting rationale.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the VA Medical Centers in Orlando, Florida and Kissimmee, Florida from November 2010 to present.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2.  After the aforementioned development, schedule the Veteran for a VA examination with a physician in connection with his claim for compensation under 38 U.S.C.A. § 1151.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Upon examination of the Veteran and review of the claims file, the examiner is asked to provide the following opinions:

a. Did the Veteran suffer additional disability as the result of hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Orlando VA Medical Center as a result of the November 2009 right ulnar nerve decompression surgery?

b. If any additional disability due to the November 2009 surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA or the result of an event not reasonably foreseeable?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

In providing the above opinions, the examiner is directed to consider, but not limit review to, April 2017 videoconference hearing testimony, in which the Veteran testified having atrophy and weakness of the right arm.  Additionally, the Board directs the examiner's attention to VA treatment records dated July 2008, showing a new onset of right ulnar nerve compression at the elbow.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



